Citation Nr: 1001210	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-34 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.   
 
2.  Entitlement to service connection for tinnitus.   
 
3.  Entitlement to an increase in a 50 percent rating for 
post-traumatic stress disorder (PTSD).   
 
4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968.  He 
received various decorations evidencing combat including the 
Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2006 and April 2008 RO rating 
decisions.  

The March 2006 RO decision, in pertinent part, denied service 
connection for bilateral hearing loss.  The Veteran provided 
testimony at a personal hearing at the RO in March 2008.  

The April 2008 RO decision denied service connection for 
tinnitus.  By this decision, the RO also denied an increase 
in a 50 percent rating for PTSD and denied a TDIU rating.  

The issues of entitlement to an increase in a 50 percent 
rating for PTSD and entitlement to a TDIU rating are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss began many years 
after his active duty and was not caused by any incident of 
service.  

2.  The Veteran's tinnitus began many years after his active 
duty and was not caused by any incident of service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).  

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in October 2005, a rating 
decision in March 2006, a statement of the case in October 
2006, a supplemental statement of the case in June 2007, 
correspondence in March 2008, a supplemental statement of the 
case in April 2008, another supplemental statement of the 
case in April 2008, a rating decision in April 2008, and a 
statement of the case in August 2008.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, and the responsibilities of the parties 
in obtaining the evidence.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in a February 2009 supplemental statement 
of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical examination in relation to 
these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for a "chronic disease," such as sensorineural hearing 
loss, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by 
an established service-connected disability.  38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Allen; 
however, based upon the facts in this case the regulatory 
change does not impact the outcome of the appeal.

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet.App. 87 (1992).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2005).  "Satisfactory evidence" is 
credible evidence.  Collette, 82 F.3d at 392.  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  This provision does not establish a 
presumption of service connection; rather, it eases a combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  Collette, 82 F.3d at 392.  The reduced 
evidentiary
burden only applies to the question of service incurrence, 
and not to the question of either current disability or nexus 
to service; both of these inquiries generally require 
competent medical evidence.  See Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

The Veteran contends that he has bilateral hearing loss and 
tinnitus that are related to service.  He specifically 
alleges that he was exposed to artillery noise (such as 
firefights and grenade explosions) during service and that 
this noise exposure caused his bilateral hearing loss and 
tinnitus.  

The Veteran had active service from May 1966 to May 1968.  
His DD-214 indicates that he received various decorations 
evidencing combat including the Combat Infantryman Badge.  As 
noted above, service connection for hearing loss and 
tinnitus, however, may not be presumed.  Rather, a nexus 
between his current disabilities and the in-service exposure 
to acoustic trauma must be shown.  

The Veteran's service treatment records show no complaints, 
findings, or diagnoses of hearing loss or tinnitus.  At the 
time of the Veteran's March 1966 pre-induction examination, 
no defects were noted with respect to his ears, and an 
audiological evaluation showed pure tone thresholds in the 
Veteran's right ear of 5 (20), 0 (10), -5 (5), and 5 (10) 
decibels at 500, 1000, 2000, and 4000 Hertz.  Pure tone 
thresholds in the Veteran's left ear were 5 (20), 0 (10), -5 
(5), and 0 (5) decibels at the same frequencies.  The April 
1968 separation examination report indicated that the Veteran 
had no ear defects.  An audiological evaluation showed pure 
tone thresholds in the Veteran's right ear of 5 (20), 5 (15), 
5 (15) and 10 (15) decibels at 500, 1000, 2000, and 4000 
Hertz.  As to his left ear, pure tone thresholds were 5 (20), 
5 (15), 5 (15), and 5 (10) decibels at the same frequencies.  
(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left and are 
not in parentheses.  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented by the 
figures in parentheses.)  

The Veteran's service treatment records do not show any 
hearing loss disability in either ear as defined by 38 C.F.R. 
§ 3.385.  There is also no evidence of record of hearing loss 
within the year after service as required for a presumption 
of service connection.  

The first post-service evidence of record of any possible 
hearing loss is in April 1982, and the first post-service 
evidence of record of tinnitus is in April 1983, both decades 
after the Veteran's period of service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).  

A July 1968 audiological evaluation report from the Veteran's 
former employer, Westvaco, did not show results indicative of 
a hearing loss disability as defined by 38 C.F.R. § 3.385.  

An April 1982 audiological evaluation report from Westvaco 
related results that were indicative of left ear hearing 
loss, but not right ear hearing loss, as defined by 38 C.F.R. 
§ 3.385.  An April 1983 treatment entry from the same 
facility indicated that the Veteran had ringing in both ears.  
The audiological evaluation report, at that time, showed 
results that were indicative of bilateral hearing loss as 
defined by 38 C.F.R. § 3.385.  

Subsequent private and VA treatment records show that the 
Veteran was treated for bilateral hearing loss and tinnitus 
on multiple occasions.  

For example, a report from MeadWestvaco, also the Veteran's 
prior employer, noted that the Veteran reported that he had 
ringing or roaring in his ears.  He also reported that he had 
served in the military.  The audiological evaluation report, 
at that time, showed bilateral hearing loss as defined by 38 
C.F.R. § 3.385.  

A December 2005 VA audiological examination report noted that 
the Veteran's VA treatment records were reviewed, but that 
his military records were not available for review.  The 
Veteran reported that his main complaint was that his hearing 
had gone bad.  He stated that he experienced the greatest 
difficulty understanding some types of music and that he had 
to turn up the volume on the television louder than was 
comfortable for his wife.  The Veteran indicated that he was 
in the infantry in the military.  He reported that while he 
was in Vietnam, he spent time guarding artillery bases and 
was exposed to artillery noise.  The Veteran stated that 
prior to his military service, he worked as a brakeman for a 
railroad and that following his discharge from service, he 
worked in a paper mill for thirty-nine years.  It was noted 
that a progress note in the Veteran's medical records 
indicated that he advised another healthcare provider that he 
had eight to ten hunting rifles at home and that recreational 
noise exposure was likely (hunting).  

The Board finds it pertinent that when asked when tinnitus 
began, the Veteran reported in December 2005 that he first 
noticed tinnitus twenty years ago (1985).  He stated that his 
tinnitus was bilateral and constant.  He indicated that his 
tinnitus was annoying and that it sounded like crickets.  The 
examiner reported results that were indicative of a bilateral 
hearing loss disability as defined by 38 C.F.R. § 3.385.  As 
to diagnoses, the examiner reported that the Veteran's right 
ear revealed hearing acuity that was within normal limits 
from 250 through 3000 Hertz, with a moderate sensorineural 
hearing loss at 4000 through 6000 Hertz, and a moderately 
hearing loss at 8000 Hertz.  As to the Veteran's left ear, 
the examiner indicated the hearing acuity was within normal 
limits from 250 through 2000 Hertz, with a mild sensorineural 
hearing loss at 3000 Hertz, and moderate to moderately-severe 
hearing loss from 4000 through 8000 Hertz.  

An August 2006 statement from a VA examiner noted that the 
pertinent portions of the Veteran's claims file were 
reviewed.  The examiner reported that a review of the 
Veteran's active duty records showed that audiometric testing 
was completed at the time of his discharge and that his 
hearing was within normal limits at that time.  The examiner 
commented that "since hearing loss due to noise [occurred] 
at the time of the exposure and not subsequently, it [was] 
clear that the noise of [the Veteran's] active duty could not 
have caused the current hearing loss."  The examiner further 
remarked that "similarly, it [was] also not likely that the 
tinnitus [was] related to [the Veteran's] active duty noise 
exposure as it was noticed only after discharge (1985 
according to [an] audiology report of December 2005) and 
hearing was normal at the time of discharge."  

An August 2006 report from MeadWestvaco included a notation 
that the Veteran had possible ringing or noises in the right 
ear since possibly the 1980s.  It was also reported that the 
Veteran stated that he had ringing or noises in his ears in 
1968, but that it worsened in the 1980s.  

An October 2006 report from Mead-Westvaco indicated that the 
Veteran's hearing test in May 2006 showed a standard 
threshold shift (STS) in the right ear and that his retest in 
July 2006 confirmed the right ear STS and indicated a 
possible recordable hearing change.  It was noted that 
another retest in August 2006 confirmed a STS in the right 
ear and showed an STS in the left ear as well.  As to the 
Veteran's work history, it was reported that he was hired in 
1968 and that his baseline test was in 1983.  The Veteran 
reported, as to his noise exposure history, that he worked in 
the pulp mill as an operator.  He stated that he spend most 
of his time in the control room.  The Veteran indicated that 
he served in Vietnam and that he had significant exposure 
during the war.  He remarked that he wore hearing protection 
consistently when in noise areas during his job.  It was 
noted that the Veteran also reported wearing hearing 
protection consistently when he was exposed to off the job 
noise.  He stated that he only hunted with a bow and that he 
did not have a chainsaw or motorcycles.  

The examiner remarked that the configuration of the Veteran's 
hearing loss in both ears was consistent and his correct use 
of hearing protection indicated that his hearing loss was 
spread into the lower frequencies due to age and would not be 
considered work related.  The examiner commented that "the 
changes in [the Veteran's] hearing [were] felt to be related 
somewhat to his military exposure."  The examiner stated 
that "with a significant moderate to severe high frequency 
loss in [the Veteran's] left ear and [a] moderate high 
frequency loss in his right ear on his baseline test in 1983, 
and with a history of wearing hearing protection, aging and 
military service [were] suspect in contributing significantly 
to his current loss."  

A June 2007 statement from the same VA examiner who provided 
the prior August 2006 statement, noted that the evidence in 
the Veteran's claims file was reviewed and that there was no 
evidence seen to change the opinion of August 2006.  The 
examiner reported that the Veteran's hearing was tested 
audiometrically (through 4000 Hertz) at the time of his 
separation (April 1968) and that it was found to be within 
normal limits.  The examiner indicated that review of the 
Veteran's additional evidence (his civilian employment 
hearing test history) confirmed that his hearing was within 
normal limits through 4000 Hertz on his civilian employee 
examination in July 1968, "thereby strengthening the opinion 
that [the Veteran's] hearing loss was not caused by military 
noise exposure."  It was noted that at the time of the July 
1968 civilian employee examination, there was some hearing 
loss shown at 6000 Hertz, but, still, no loss that met the 
criteria for a disability under VA regulation.  

The examiner indicated that "hearing loss due to noise 
exposure [occurred] at the time of the exposure, not 
subsequently.  The employer records clearly show that the 
Veteran's hearing deteriorated significantly during his 
civilian years."  The examiner stated that with a review of 
the additional evidence, namely, the hearing conservation 
documentation from the Veteran's civilian employer, it was 
very clear that the thresholds obtained and submitted at the 
December 2005 VA audiological examination were inaccurate and 
that they underrepresented the amount of the Veteran's 
hearing loss.  The examiner commented that those "errors in 
measuring the Veteran's current loss [did] not, however, 
change the opinion.  The evidence (both the military records 
and the Veteran's civilian evidence) show[ed] that the loss 
in the 500 to 4000 Hertz region occurred after, not during, 
the Veteran's active duty."  The examiner stated that she 
"found no empirical evidence in the claims file showing that 
the [Veteran's] tinnitus began during active duty."  The 
examiner indicated that for those reasons, the opinion of 
August 2006 should stand.  The examiner stated that the 
Veteran's "tinnitus [was] not likely (or less likely than 
not) caused by military noise exposure."  

At March 2008 RO hearing, the Veteran reported that ever 
since Vietnam, he had ringing in both of his ears.  He also 
stated that he believed that Vietnam contributed to his 
hearing loss.  

A March 2008 VA treatment entry noted that the Veteran's wife 
phoned and reported that the Veteran's hearing loss was not 
new and that when he returned from Vietnam, he had 
significant hearing loss.  She stated that the Veteran's 
hearing loss had continuously worsened over time.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board finds it pertinent that when asked when tinnitus 
began, the Veteran reported in December 2005 that he first 
noticed tinnitus twenty years ago (1985).  The Board observes 
that an August 2006 report from MeadWestvaco (the Veteran's 
former employer) included a notation that he had possible 
ringing or noises in the right ear since possibly the 1980s.  
It was also reported that the Veteran stated that he had 
ringing or noises in his ears in 1968, but that it worsened 
in the 1980s.  Additionally, a March 2008 VA treatment entry 
noted that Veteran's wife phoned and reported that the 
Veteran's hearing loss was not new and that when he returned 
from Vietnam, he had significant hearing loss.  She stated 
that the Veteran's hearing loss had continuously worsened 
over time.  The Board notes that the Veteran and his wife are 
competent to give statements as to observed or perceived 
symptoms.  In the Veteran's case, he can certainly indicate 
(and has indicated) when he believes the ringing in his ears 
began.  Neither the Veteran nor the Veteran's wife is a 
medical professional with training or education that would 
qualify either to diagnose a condition or indicate etiology.  

Here, hearing loss disability and tinnitus are not discussed 
in medical records until the 1980s.  Additionally, the 
Veteran has provided conflicting dates as to the onset of his 
tinnitus.  As discussed below, the balance of the medical 
opinions as to the etiology of hearing loss and tinnitus 
weigh against the Veteran's claims for service connection. 

The Board observes that an October 2006 report from Mead-
Westvaco noted that the configuration of the Veteran's 
hearing loss in both ears was consistent and that his correct 
use of hearing protection indicated that his hearing loss was 
spread into the lower frequencies due to age and would not be 
considered work related.  The examiner commented that "the 
changes in [the Veteran's] hearing [were] felt to be related 
somewhat to his military exposure."  The examiner also 
stated that "with a significant moderate to severe high 
frequency loss in [the Veteran's] left ear and [a] moderate 
high frequency loss in his right ear on his baseline test in 
1983, and with a history of wearing hearing protection, aging 
and military service [were] suspect in contributing 
significantly to his current loss."  The Board observes that 
there is no indication that the examiner reviewed the 
Veteran's entire claims file in providing his opinions.  
Although an examiner can render a current diagnosis based on 
his examination of a claimant, without a thorough review of 
the record, his opinion regarding etiology can be no better 
than the facts alleged by the claimant.  See Swann v. Brown, 
5 Vet.App. 229 (1993).  Given such circumstances, the 
examiner's opinions pursuant to the October 2006 report from 
Mead-Westvaco have little probative value in this matter.  
See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) 
(the Board is entitled to discount the weight, credibility, 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  

Conversely, the Board notes that the August 2006 statement 
from a VA examiner indicated that the pertinent portions of 
the Veteran's claims file were reviewed.  The examiner 
reported that a review of the Veteran's active duty records 
showed that audiometric testing was completed at the time of 
his discharge and that his hearing was within normal limits 
at that time.  The examiner commented that "since hearing 
loss due to noise [occurred] at the time of the exposure and 
not subsequently, it [was] clear that the noise of [the 
Veteran's] active duty could not have caused the current 
hearing loss."  The examiner further remarked that 
"similarly, it [was] also not likely that the tinnitus [was] 
related to [the Veteran's] active duty noise exposure as it 
was noticed only after discharge (1985 according to [an] 
audiology report of December 2005) and hearing was normal at 
the time of discharge."  The Board observes that the VA 
examiner reviewed the Veteran's claims file and provided a 
rationale for her opinion.  Therefore, the Board finds that 
the VA examiner's opinion is probative in this matter.  See 
Wensch v. Principi, 15 Vet.App. 362 (2001).  

Further, the Board notes that a June 2007 statement from the 
same VA examiner who provided the prior August 2006 
statement, indicated that the evidence in the Veteran's 
claims file was reviewed and that there was no evidence seen 
to change the opinion of August 2006.  The Board observes 
that the VA examiner also reviewed the Veteran's claims file 
in detail and discussed the results of his civilian 
audiological evaluations during his employment.  The examiner 
reported that the Veteran's hearing was tested 
audiometrically (through 4000 Hertz) at the time of his 
separation (April 1968) and that it was found to be within 
normal limits.  The examiner indicated that review of the 
Veteran's additional evidence (his civilian employment 
hearing test history) confirmed that his hearing was within 
normal limits through 4000 Hertz on his civilian employee 
examination in July 1968, "thereby strengthening the opinion 
that [the Veteran's] hearing loss was not caused by military 
noise exposure."  It was noted that at the time of the July 
1968 civilian employee examination, there was some hearing 
loss shown at 6000 Hertz, but, still, no loss that met the 
criteria for a disability under VA regulation.  The examiner 
stated that "hearing loss due to noise exposure [occurred] 
at the time of the exposure, not subsequently.  The employer 
records clearly show that the Veteran's hearing deteriorated 
significantly during his civilian years."  

The examiner also indicated that with a review of the 
additional evidence, namely, the hearing conservation 
documentation from the Veteran's civilian employer, it was 
very clear that the thresholds obtained and submitted at the 
December 2005 VA audiological examination were inaccurate.  
The examiner commented that those "errors in measuring the 
Veteran's current loss [did] not, however, change the 
opinion.  The evidence (both the military records and the 
Veteran's civilian evidence) show[ed] that the loss in the 
500 to 4000 Hertz region occurred after, not during, the 
Veteran's active duty."  The examiner stated that she 
"found no empirical evidence in the claims file showing that 
the [Veteran's] tinnitus began during active duty."  The 
examiner indicated that for those reasons, the opinion of 
August 2006 should stand.  The examiner stated that the 
Veteran's "tinnitus [was] not likely (or less likely than 
not) caused by military noise exposure."  The Board observes 
that the VA examiner reviewed the Veteran's claims folder, 
including his service treatment records and his treatment 
reports from his former employer, and provided rationales for 
her opinions.  Therefore, the Board finds that the VA 
examiner's opinions in the June 2007 statement are the most 
probative in this matter.  See Wensch, supra.  

The Board observes, as noted above, that the Veteran 
currently has bilateral hearing loss that constitutes a 
disability as defined by 38 C.F.R. § 3.385.  Additionally, it 
is clear from the record that the Veteran was involved in 
combat and exposed to artillery noise.  These facts are well-
established and are not in debate.  

The crux of the matter here involves whether the evidence 
shows that it is at least as likely as not that hearing loss 
and tinnitus are related to service.  In this case, the 
probative medical evidence does not suggest that the 
Veteran's current bilateral hearing loss and his tinnitus are 
related to his period of service.  In fact, the probative 
medical evidence is against such findings.  Neither hearing 
loss nor tinnitus was shown during service or for decades 
thereafter.  The Board notes that there is simply no 
probative medical evidence of record specifically relating 
the Veteran's current bilateral hearing loss and tinnitus to 
his period of service.  Although the October 2006 report from 
the examiner at Mead-Westvaco appears to present opinions 
favorable to the Veteran's claims, the Board must afford 
those opinions less weight as they are not based on a 
complete review of the record in the claims file.  The only 
other opinions on file regarding any link to service are the 
negative opinions from the VA examiner pursuant to her August 
2006 and June 2007 statements.  The Board must give those 
opinions greater weight as they were based upon a complete 
review of the claims file.  The Board acknowledges the 
Veteran is combat Veteran.  The Board notes, however, that 
even under the combat provisions of 38 U.S.C.A. § 1154, 
medical causation must be proven by competent medical 
evidence.  

The Veteran and his wife have alleged, in statements and in 
testimony, that he incurred bilateral hearing loss and 
tinnitus during his period of service.  As laypersons, 
however, the Veteran and his wife are competent to testify as 
to observable symptoms, but are not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of the credible evidence demonstrates that the 
Veteran's current bilateral hearing loss and tinnitus began 
many years after his period of active duty and were not 
caused by any incident of service.  The Board must conclude 
that the Veteran's bilateral hearing loss and tinnitus were 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claims for 
service connection for bilateral hearing loss and for 
tinnitus, the benefit-of-the-doubt rule does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  




ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

The remaining issues on appeal are entitlement to an increase 
in a 50 percent rating for PTSD and entitlement to a TDIU 
rating.  The Board finds that there is a further VA duty to 
assist the Veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  

The Veteran was last afforded a VA psychiatric examination in 
April 2008.  The diagnosis was PTSD.  A Global Assessment of 
Functioning (GAF) score of 60 was assigned.  

The Board observes that the Veteran has received treatment 
for his PTSD subsequent to the April 2008 VA psychiatric 
examination.  For example, a January 2009 VA treatment entry 
related a diagnosis of PTSD, chronic.  It was noted that the 
last GAF score in October 2008 was a 40.  A February 2009 
entry indicated that the Veteran had a history of PTSD and 
depression with a history of panic attacks.  The assessment 
included depression/PTSD, stable, continue Citlopram and 
counseling.  

A June 2009 statement form a VA social worker indicated that 
the Veteran continued to be deeply affected by his combat 
experiences in Vietnam and that he had a marked sleep 
disturbance including difficulty falling and staying asleep.  
It was noted that he relived his traumas through nightmares 
two to three times a week.  The social worker stated that the 
Veteran also reported having flashbacks several times a year 
when he was triggered by various stimuli and that he had 
daily intrusive thoughts that contributed to his extremely 
high anxiety level and occasional panic attacks.  It was 
further reported that the Veteran experienced paranoia; 
mistrust, avoidant and isolating behaviors, impaired memory 
and concentration, survivor's guilt, and depression.  The 
social worker commented that the Veteran's social and 
occupational functioning was severely impaired.  

The Board observes that the Veteran has not been afforded a 
VA psychiatric examination since in almost two years.  
Additionally, the record clearly raises a question as to the 
current severity of her service-connected PTSD.  Therefore, 
the Board finds that a current examination is necessary.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was 
required to afford a contemporaneous medical examination 
where examination report was approximately two years old); 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

As the Veteran's claim for a TDIU rating is inextricably 
intertwined with his claim for an increased rating for his 
service-connected PTSD, both matters will be addressed 
together on remand.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him for 
PTSD since April 2009.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of the related 
medical records which are not already in 
the claims folder.  Specifically, VA 
treatment records since April should be 
obtained.  

2.  Have the Veteran undergo a VA 
examination to determine the current 
severity of her service-connected PTSD.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All signs and 
symptoms of the service-connected PTSD 
should be reported in detail (including 
all information necessary for rating the 
disability under Diagnostic Code 9411).  
The examiner should specifically provide 
an opinion as to the impact of the 
Veteran's service-connected disorders on 
his ability to obtain or maintain 
employment.  

3.  Thereafter, review the Veteran's 
claims for entitlement to an increase in a 
50 percent rating for PTSD and entitlement 
to a TDIU rating.  If any benefit sought 
on appeal remains denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


